United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2299
Issued: March 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 6, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated July 13, 2007 which denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has a wrist or
cervical condition causally related to factors of his federal employment.
FACTUAL HISTORY
On May 15, 2007 appellant, then a 44-year-old mail processing clerk, filed a Form CA-2,
occupational disease claim, alleging that employment factors caused carpal tunnel syndrome and
C6-7 radiculopathy. He stated that he became aware of the condition on November 6, 2006 and
its relationship to his employment on April 25, 2007, when he stopped work. Appellant returned
to light duty on May 8, 2007. He stated that his physician had taken him off work for two
weeks.

By letters dated June 4, 2007, the Office informed appellant of the type evidence needed
to support his claim and asked the employing establishment to respond. The employing
establishment controverted the claim noting that appellant had requested light duty in the past
because he had a shunt in his right arm for receiving dialysis prior to a kidney and pancreas
transplant in 2002.
In support of his claim, appellant submitted a report dated November 3, 2000 in which
Dr. Mark M. Wilson, a Board-certified nephrologist, noted that appellant was treated for
hypoglycemia in the emergency room, reports from nurses dated May 3, 2001, October 9, 2003,
January 1 and May 11, 2005 and evidence with illegible signatures dated December 8, 2003,
June 7, 2004, April 7, 2005 and March 2006. In a September 27, 2005 report, Dr. Wilson
provided restrictions to appellant’s physical activity and on September 7, 2006 Dr. Kathryn V.
Bain, a resident in internal medicine, advised that appellant should work limited duty and
provided restrictions to his activity. In a report dated October 9, 2006, Dr. Gonzalo I. Hidalgo, a
Board-certified neurologist, noted a history of kidney transplant and right arm shunt placement
and appellant’s complaint of numbness and tingling of the right arm. He noted examination
findings and diagnosed right upper extremity cervical paresthesia radiculopathy versus carpal
tunnel syndrome and recommended electromyography (EMG) and magnetic resonance imaging
(MRI) scan. An MRI scan of the cervical spine dated November 6, 2006 demonstrated a C6-7
disc protrusion with no evidence of compression. In reports dated February 1 and April 26,
2007, Dr. Hidalgo noted the MRI scan findings and diagnosed right carpal tunnel syndrome,
right disc protrusion affecting the right C7 root and likely tendinitis of the extensor digitorum
commonus. In an undated report, he advised that appellant should be off work for two weeks
due to carpal tunnel syndrome and C6-7 radiculopathy.
In a May 7, 2007 report, Dr. Troy M. Vaughn, Board-certified in neurosurgery, noted
appellant’s complaints of right neck, shoulder and arm pain radiating into the hand with
intermittent numbness and examination findings. He reviewed the MRI scan findings and EMG
findings and diagnosed herniated nucleus pulpous right C6-7, radiculopathy secondary to disc
protrusion C6-7, carpal tunnel syndrome right wrist and previous kidney and pancreas transplant.
On May 10, 2007 appellant underwent a C7 epidural and by report dated May 23, 2007,
Dr. Hidalgo advised that appellant’s examination was unchanged. On May 25, 2007 Dr. Vaughn
advised that appellant reported significant improvement following the nerve block. On June 5,
2007 Dr. Hidalgo reiterated his diagnosis and opined that “this problem began in October 2006
and has progressively gotten worse until he was unable to work on April 26, 2007.” He advised
that appellant could perform light duty full time and could not perform heavy duty with his right
arm. In an attending physician’s report also dated June 5, 2007, Dr. Hidalgo noted complaints of
right upper extremity numbness and discomfort and cervicalgia and checked a “yes” box,
indicating that the condition was caused or aggravated by employment. Kevin Murphy, a
physician’s assistant in Dr. Vaughn’s office, submitted a May 25, 2007 report with physical
restrictions and an attending physician’s report dated June 5, 2007. Appellant also submitted

2

evidence regarding light-duty assignments dating from March 26, 2002 to June 20, 20071 and a
publication regarding radial tunnel syndrome.
By decision dated July 13, 2007, the Office denied the claim on the grounds that the
medical evidence submitted was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed is causally related to the employment injury. Regardless of whether the
asserted claim involves traumatic injury or occupational disease, an employee must satisfy this
burden of proof.3
Office regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
1

For example, a light-duty assignment signed on September 28, 2005 indicated that Dr. Wilson had provided
right arm restrictions and no above shoulder work, sitting five hours at a manual letter case. On March 6, 2006
appellant was to work in automation, the OGP letter case and SCF letter case with a 25-pound weight restriction.
On April 12, 2006 lifting was increased to 50 pounds.
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee).

5

Solomon Polen, 51 ECAB 341 (2000).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The Board agrees that appellant’s work duties included repetitive motion and lifting but
finds that he failed to meet his burden of proof to establish that he sustained a wrist or cervical
condition caused by these employment factors.
The Board initially notes that excerpts from publications have little probative value in
resolving medical questions unless a physician shows the applicability of the general medical
principles discussed in the articles to the specific factual situation at issue in the case.9 Such was
not the case here. Furthermore, neither a nurse nor a physician’s assistant is a physician as
defined under the Act and therefore any report from such individual does not constitute
competent medical evidence which, in general, can only be given by a qualified physician.10
None of the additional medical reports submitted by appellant are sufficient to meet his burden
of proof. The MRI scan and reports from Drs. Wilson, Bain and Vaughn did not contain an
opinion regarding the cause of any diagnosed condition and medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.11 The fact that work activities produced pain or discomfort
revelatory of an underlying condition does not raise an inference of causal relationship12 and a
diagnosis of “pain” does not constitute the basis for payment of compensation.13 On an Office
form report dated June 5, 2007, Dr. Hidalgo checked the “yes” box indicating that appellant’s
condition was employment related. On that report, however, he did not provide a diagnosis and
did not include further explanation as to how or why appellant’s employment caused any
condition. When a physician’s opinion on causal relationship consists only of checking “yes” to
a form question, without explanation or rationale, that opinion is of diminished probative value
and is insufficient to establish a claim.14

7

Id.

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Roger G. Payne, 55 ECAB 535 (2004).

10

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004).

11

Willie M. Miller, 53 ECAB 697 (2002).

12

Jimmie H. Duckett, 52 ECAB 332 (2001).

13

Robert Broome, 55 ECAB 339 (2004).

14

D.D., 57 ECAB ____ Docket No. 06-1315 (issued September 14, 2006).

4

While the medical opinion of a physician supporting causal relationship does not have to
reduce the cause or etiology of a disease or condition to an absolute certainty, neither can such
opinion be speculative or equivocal. The opinion of a physician supporting causal relationship
must be one of reasonable medical certainty that the condition for which compensation is
claimed is causally related to federal employment and such relationship must be supported with
affirmative evidence, explained by medical rationale and be based upon a complete and accurate
medical and factual background of the claimant.15 Appellant submitted no evidence in this case
to establish causal relationship.
CONCLUSION
The Board finds that appellant did not establish that he sustained an employment-related
condition.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 13, 2007 be affirmed.
Issued: March 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Patricia J. Glenn, 53 ECAB 159 (2001).

5

